DETAILED ACTION
Status of Claims
Claims 1, 6, 12, and 17 are currently amended.
Claims 1-17 are currently pending and have been examined.

Examiner Note
Examiner notes that claims 10 and claim 17 were amended with additional language (“scanners” in claim 10 and “non-transitory” in claim 17) without appropriate underlining markings by Applicant to notify Examiner of such amendments. All claims being currently amended must be presented with markings to indicate changes that have been made relative to the immediate prior version (MPEP 714(II)(C)).  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 05/26/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of 11/26/2021 has been withdrawn. However, in light of current amendments, new 35 USC 112 rejections have been made. See rejection below for more detail.
35 USC 101
Applicant’s arguments and amendments, filed 05/26/2022, with respect to the 35 USC 101 signals per se rejections have been fully considered and are persuasive.  The 35 USC 101 rejection of 11/26/2021 has been withdrawn. 

35 USC 102/103
Applicant’s arguments and amendments with respect to claim(s) 1-17 have been considered but are moot. In light of current amendments, a new ground(s) of rejection is made in further view of Carter (US 2018/0286154).





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12: Claim 12 recites the limitation "said user account" in line 10, page 4.  There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 12 recites “a predetermined buyer” in lines 10-11 of page 4 and again recites “a predetermined buyer” in line 15 of page 4. It is unclear whether these are the same buyers. However, for purposes of furthering prosecution they are determined to be the same predetermined buyer and examiner is reading the buyer in line 15 to be “the predetermined buyer.” Claim 13 is rejected for depending from and inheriting the deficiencies noted in claim 12.

Regarding Claim 17: 
Claim 17 recites the limitation "said smart box" in line 1 page 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "said predetermined buyer" in lines 5-6 of page 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
The Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply any abstract idea with additional elements, do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address problems specifically arising in smart box technology. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danilewitz (US 2015/0278755) in view of Carter (US 2018/0286154).


Regarding Claims 1 and 12, Danilewitz discloses A smart Box System comprising (See at least Abstract) (and method  - see at least paragraph [0007]): a smart box capable of housing a plurality of purchasable products, each purchasable product of said plurality of purchasable products associated with one of a plurality of  radio- frequency identification (RFID) tags (See at least Fig. 1, paragraph [0017], [0023], [0025]); one or more RFID readers capable of reading said plurality RFID tags (See at least Fig. 1, paragraph [0017], [0023], [0025]); and a smart box control system comprising; a smart box memory comprising a smart box application; and a smart box processor that according to instructions from said smart box application (See at least Fig. 1, paragraph [0017], [0023], [0025]);
performs a first scan of said plurality of RFID tags within said smart box using said one or more RFID readers; (See at least Fig. 5, paragraph [0020], [0025], [0039], [0064] disclosing scanning rfid tags using a rfid tag reader in a cabinet)
records a first RFID record in said smart box memory of all said RFID tags sensed during said first scan; (See at least paragraph [0023] disclosing memory, [0025], [0039], [0050], [0064] disclosing recording scanned product inventory data from sensed rfid tags on products)
performs a second scan of said plurality of RFID tags within said smart box using said one or more RFID readers, wherein said second scan occurs in a predetermined time after said first scan; (See at least paragraph [0025] disclosing periodic scans, [0027], [0039], [0055], [0065], [0067] disclosing subsequent scans at periodic intervals to check for missing/removed/added products)
records a second RFID record in said smart box memory of all said RFID tags sensed during said second scan; (Se at least paragraph [0023] disclosing memory, [0025], [0039], [0045], [0050], [0064], [0065], [0067] disclosing recording scanned product inventory at each scan)
determines a removable purchasable product by determining a missing RFID tag from said second RFID record when compared to said first RFID record; and (See at least paragraph [0025] & [0027] disclosing determine product has been removed or is missing based on rfid tag and waiting period of time, [0039], [0041]-[0042] disclosing invoice, [0045], [0052]-[0053] disclosing waiting period of time after detecting removal, [0054] sending invoice after wait period, [0055], [0057], [0059] disclosing auto bill for product, [0065]-[0066])
causes said removable purchasable product to be billed to a user account associated with a predetermined buyer. (See at least paragraph [0025] & [0027] disclosing determine product has been removed or is missing based on rfid tag and waiting period of time, [0039], [0041]-[0042] disclosing invoice, [0045], [0052]-[0053] disclosing waiting period of time after detecting removal, [0054] sending invoice after wait period, [0055], [0057], [0059] disclosing auto bill for product, [0065]-[0066])
However, Danilewitz does not expressly provide for a smart box access control system, wherein said smart box access control system is configured to accept machine readable code from a user account associated with said predetermined buyer. Carter discloses a smart box access control system, wherein said smart box access control system is configured to accept machine readable code from a user account associated with said predetermined buyer (Carter: abstract, paragraph [0038]-[0039], [0042], [0045], [0048], [0055], [0059], [0062], [0088] disclosing purchaser or buyer or potential buyer receiving access authorizing input  that can be used in the form of a virtual key such as predetermined bar code in order to access items/inside structure (home or lockbox), [0093]-[0094] disclosing user membership account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of tracking inventory management of Danilewitz with the machine-readable access input data, as taught by Carter,  since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including a secure and reliable means of obtaining purchased items by only authorized persons. See Carter paragraph [0004]-[0007].

Regarding Claim 13, Danilewitz and Carter disclose all of the limitations of claim 12. Additionally, Danilewitz discloses wherein said first scan, said second scan, and said subsequent scans occur at regular intervals (See at least paragraph [0025]-[0027] disclosing periodic scanning, [0055], [0065]).

Regarding Claim 14, Danilewitz and Carter disclose all of the limitations of claim 1. Additionally, Danilewitz discloses wherein said second scan occurs after a second predetermined period of time after said first scan. (See at least paragraph [0025]-[0027] disclosing periodic scanning, [0055], [0065]).

Regarding Claim 15, Danilewitz and Carter disclose all of the limitations of claim 1. Additionally, Danilewitz discloses wherein said first predetermined period of time is one hour or more (See at least paragraph [0053] & [0066] disclosing time period of 24, 48, or 72 hours).

Regarding Claim 16, Danilewitz and Carter disclose all of the limitations of claim 1. Additionally, Danilewitz discloses wherein said first predetermined period of time is two hours or more (See at least paragraph [0053] & [0066] disclosing time period of 24, 48, or 72 hours).

Claim 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danilewitz (US 2015/0278755) in view of Carter (US 2018/0286154), and further in view of Van Alstyne (US 2006/0290471).
Regarding Claim 2, Danilewitz and Carter disclose all of the limitations of claim 1. However, Neither Danilewitz nor Carter expressly provide for one or more shelving units within said smart box, each of said shelving units comprising one or more shelves. 
Van Alstyne discloses one or more shelving units within said smart box, each of said shelving units comprising one or more shelves (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing, [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere, [0053]-[0054], Fig. 1 & 3A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the smart box system of Danilewitz/Carter with the specific configuration within, as taught by Van Alstyne, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including providing accurate inventory accounts for a variety of different types of containers that may be fully customizable. See Van Alstyne: paragraph [0006], [0009], [0034].

Regarding Claim 3, Danilewitz, Carter, and Van Alstyne teach or suggest all of the limitations of claim 2. Additionally, Van Alstyne discloses wherein a subset of said one or more shelves comprises a single nook (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing (e.g., nook(s)), [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere, [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 4, Danilewitz, Carter, and Van Alstyne teach or suggest all of the limitations of claim 3. Additionally, Van Alstyne discloses wherein said nook comprises one RFID scanner of said plurality of RFID scanners (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing, [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere including compartment/nook, [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 5, Danilewitz, Carter, and Van Alstyne teach or suggest all of the limitations of claim 4. Additionally, Van Alstyne discloses wherein said one RFID scanner is mounted at least partially within said nook to one of said one or more shelving units (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing, [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere, [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 6, Danilewitz, Carter, and Van Alstyne teach or suggest all of the limitations of claim 4. Additionally, Van Alstyne discloses wherein said one RFID scanner is mounted to a wall of said smart box in front of said nook (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing, [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere (e.g., wall), [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 7, Danilewitz, Carter, and Van Alstyne teach or suggest all of the limitations of claim 3. Additionally, Van Alstyne discloses wherein said nook comprises two or more RFID scanners of said plurality of RFID scanners (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing, [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere (e.g., including compartments/nooks), [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 8, Danilewitz, Carter, and Van Alstyne teach or suggest all of the limitations of claim 2. Additionally, Van Alstyne discloses wherein a subset of said one or more shelves comprises a plurality of nooks (See at least paragraph [0007], [0034]-[0036] disclosing configuration of housing including various shelves, panels, compartments, that are all customizable/removable within the cabinet/housing, [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere, [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 9, Danilewitz, Carter, and Van Alstyne teach or suggest all of the limitations of claim 8. Additionally, Van Alstyne discloses wherein each nook of said plurality of nooks comprises one RFID scanner of said plurality of RFID scanners (See at least paragraph [0007], [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere (e.g., in any/each compartment), [0053]-[0054], Fig. 1 & 3A).

Regarding Claim 10, Danilewitz, Carter, and Van Alstyne teach or suggest all of the limitations of claim 8. Additionally, Van Alstyne discloses wherein said smart box comprises one or more additional RFID scanners mounted to a ceiling of said smart box (See at least paragraph [0007], [0038], [0042] disclosing one or more RFID transceivers may be installed anywhere (e.g., ceiling), [0053]-[0054], Fig. 3A).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danilewitz (US 2015/0278755) in view of Carter (US 2018/0286154), and further in view of Himberger et al. (US 2007/0164863).
Regarding Claim 11, Danilewitz and Carter disclose all of the limitations of claim 1. However, Neither Danilewitz nor Carter expressly provide for wherein said RFID tags are mounted to a ceiling of said smart box.
Himberger discloses wherein said RFID tags are mounted to a ceiling of said smart box (Himberger: see at least paragraph [0013] and Fig. 1 disclosing RFID tag attached to underside of ceiling of container as opposed to directly on product/product packaging for use in tracking inventory).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Danilewitz/Carter with the ceiling mounted RFID tag, as taught by Himberger, since such a modification would have merely substituted one known element (e.g., rfid on product) for another (e.g., rfid on ceiling), and would have yielded predictable results including ability to customize how to most easily track product inventory using specific tag technology. See Himberger: paragraph [0002]-[0006], [0007], [0012]-[0013].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Danilewitz (US 2015/0278755) in view of Carter (US 2018/0286154), and further in view of Annaiyappa et al. (US 2008/0173480).
Regarding Claim 17, Danilewitz discloses a non-transitory computer readable storage medium having data stored therein representing software executable by a computer, the storage medium comprising instructions for: (See at least paragraph [0071])
performing a first scan of a plurality of RFID tags within said smart box using one or more RFID readers; (See at least Fig. 5, paragraph [0020], [0025], [0039], [0064] disclosing scanning rfid tags using a rfid tag reader in a cabinet)
recording a  first RFID record in a smart box memory of all said RFID tags sensed during said first scan; (See at least paragraph [0023] disclosing memory, [0025], [0039], [0050], [0064] disclosing recording scanned product inventory data from sensed rfid tags on products)
performing a second scan of a plurality of RFID tags within said smart box using one or more RFID readers, wherein said second scan occurs in a predetermined time after said first scan; (See at least paragraph [0025] disclosing periodic scans, [0027], [0039], [0055], [0065], [0067] disclosing subsequent scans at periodic intervals to check for missing/removed/added products)
recording a second RFID record in said smart box memory of all said RFID tags sensed during said second scan; (Se at least paragraph [0023] disclosing memory, [0025], [0039], [0045], [0050], [0064], [0065], [0067] disclosing recording scanned product inventory at each scan)
determining a removed purchasable product by determining a missing RFID tag from said second RFID record when compared to said first RFID record; and (See at least paragraph [0025] & [0027] disclosing determine product has been removed or is missing based on rfid tag and waiting period of time, [0039], [0041]-[0042] disclosing invoice, [0045], [0052]-[0053] disclosing waiting period of time after detecting removal, [0054] sending invoice after wait period, [0055], [0057], [0059] disclosing auto bill for product, [0065]-[0066])
causing said removed purchasable product to be billed to said user account associated with said predetermined buyer. (See at least paragraph [0025] & [0027] disclosing determine product has been removed or is missing based on rfid tag and waiting period of time, [0039], [0041]-[0042] disclosing invoice, [0045], [0052]-[0053] disclosing waiting period of time after detecting removal, [0054] sending invoice after wait period, [0055], [0057], [0059] disclosing auto bill for product, [0065]-[0066])
However, Danilewitz does not expressly provide for accepting a machine-readable access input data from a user account associated with said predetermined buyer. Carter discloses accepting a machine-readable access input data from a user account associated with said predetermined buyer (Carter: abstract, paragraph [0038]-[0039], [0042], [0045], [0048], [0055], [0059], [0062], [0088] disclosing purchaser or buyer or potential buyer receiving access authorizing input  that can be used in the form of a virtual key such as predetermined bar code in order to access items/inside structure (home or lockbox), [0093]-[0094] disclosing user membership account).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of tracking inventory management of Danilewitz with the machine-readable access input data, as taught by Carter,  since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including a secure and reliable means of obtaining purchased items by only authorized persons. See Carter paragraph [0004]-[0007].
However, Danilewitz/Carter does not expressly provide for software including instructions to provide a maintenance, repair, and operating supplies (MRO) solution for drilling rig sites. 
Annaiyappa discloses software including instructions to provide a maintenance, repair, and operating supplies (MRO) solution for drilling rig sites (See at least Fig. 1, 3,  paragraph [0017] disclosing oil and gas drilling rig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of tracking inventory management of Danilewitz/Carter with the drilling rig sites management, as taught by Annaiyappa, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including ability to automate traditional drilling/rig systems on site. See Annaiyappa: paragraph [0002]-[0003], [0008].


Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“Antenna Array Design for HF RFID Smart Cabinet” (Boryssenko, A., Boryssenko, E., Antenna Array Design for HF RFID Smart Cabinet, 2011, IEEE International Conference on Microwaves, Communications, Antennas and Electronic Systems (COMCAS 2011), pp. 1-3.) disclosing real time tracking of inventory medical supplies in a smart cabinet using RFID.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625